Citation Nr: 1616765	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-09 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for back strain.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to July 1974.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from the December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  The Veteran's representative was not present at his hearing.  However, at the beginning of his hearing, the Veteran indicated that he wished to proceed with his hearing without his representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his low back disability was incurred in service.  Specifically, during his hearing, the Veteran asserted that he was beaten by several of his fellow soldiers in service, and related his current back disability to his reported in-service beating.  According to the Veteran he has experienced ongoing symptoms of back pain since this incident.  See December 2015 Hearing Transcript, pp. 5-6.  In the August 2015 Supplemental Statement of the Case (SSOC), the AOJ conceded the Veteran's claim that he injured his back after being attacked in service.  

Review of the service treatment records reflects that the Veteran was seen at the Naval Regional Medical Center in May 1974 with complaints of sharp pain on the left side of his back, and specifically surrounding the left upper quadrant area.  The Veteran stated that he had been exercising a lot lately.  He was diagnosed with having a muscle strain, and provided with medication to help alleviate his symptoms.  During a subsequent treatment visit several week later (also in May 1974), the Veteran reported pain in his lower back, and denied ever having hurt his back.  After evaluating the Veteran, the medical examiner once again assessed him with having a muscle strain.  At the July 1974 separation examination, the clinical evaluation of the spine was shown to be normal, and there were no complaints or notations of back problems in the Summary of Defects and Diagnoses section.  

The post-service medical records contain treatment records issued through the Martha Jefferson Hospital as well as the Veteran's private physician, J.M., M.D.  Records generated at Martha Jefferson Hospital reflect that the Veteran was seen in September 1999 with complaints of low back pain that had persisted for the past three to four days.  After evaluating the Veteran, the physician assessed him with having a lumbosacral strain.  The Veteran was discharged from the hospital with instructions to follow up with his private physician, Dr. M.  He was also prescribed with pain medication, and in addition to this, he was instructed to take over-the-counter medication to help alleviate his symptoms.  A December 2007 Emergency room report issued at Martha Jefferson Hospital reflects that the Veteran was seen for complaints of back pain of one year duration, which had worsened recently.  After evaluating the Veteran's back, the treatment provider's impression was that of probable musculoskeletal mechanical low back pain, and the Veteran was diagnosed with having acute low back pain.  

Treatment records issued by Dr. M., and dated in August 2008, reflect that the Veteran presented with complaints of significant back pain with minimal radiation throughout his legs.  Upon evaluating the Veteran, Dr. M. observed that x-rays of the back revealed a mild amount of spondylosis in his lumbar region which was probably secondary to an old trauma.  The Board acknowledges that these statements allude to a possible connection between the Veteran's current low back disability and an earlier injury.  However, Dr. M. did not provide any information regarding the "old trauma" referenced, and as such, the Board is unclear whether he is referring to an earlier trauma that occurred in service, or following service.  Moreover, the Board finds that the opinion itself suffers from a lack of specificity and certainty.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  

The Veteran was afforded a VA examination in April 2012, at which time, he provided his medical and military history, and reported that he developed a back strain after "getting beaten in the back by the guys in the platoon. . . ."  During the evaluation, the examiner observed that imaging studies of the thoracolumbar spine had been performed, and the x-ray results reflected findings of arthritis.  After interviewing the Veteran regarding his medical history, reviewing his claims file, and conducting a physical evaluation of him, the VA examiner diagnosed the Veteran with having a back strain, and determined that his current low back disability was less likely than not incurred in, or caused by the claimed in-service injury, event, or illness.  In reaching this determination, the VA examiner acknowledged that the Veteran was diagnosed with a low back strain in May 1974, but determined this to be a self-resolving condition, noting that the Veteran's separation examination did not contain any complaints or evidence of pain upon discharge.  

During his hearing, the Veteran testified that he had been receiving disability benefits from the Social Security Administration (SSA) for the past few years.  He also stated that his original primary care physician, Dr. M., had stopped practicing, so he started undergoing treatment for his back condition with Dr. L., and he was currently receiving medical treatment with P.T., M.D.  See Hearing Transcript, pp. 8-11.  

When VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  In addition, an effort should also be made to obtain any VA and private medical records pertaining to ongoing treatment the Veteran has received for his low back symptoms that are not already on file.  Under the VCAA, VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, all identified and outstanding records of VA treatment pertaining the Veteran's low back disability, from the VAMC in Richmond, Virginia, as well as the Charlottesville Community-based outpatient clinic dated (CBOC) from November 2013 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2. Determine whether the Veteran is receiving Social Security Administration (SSA) disability benefits.  If so, obtain the SSA records pertinent to the Veteran's claim for disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

3. Then, ask the Veteran to provide any copies of private treatment records in his possession that were generated at Dr. M.'s office prior to his retirement.  Also, ask the Veteran to provide the full address for Dr. L. (the physician who treated him after Dr. M.), as well as the specific dates in which he received treatment with this physician.  In addition, ask the Veteran to provide the full address for P.T., M.D., the physician who started treating him for his low back condition after Dr. L., as well as his specific dates of treatment with Dr. T.  Finally, ask the Veteran whether he has received any additional private medical treatment for his low back disability.  If so, ask the Veteran to provide the full address for the private treatment facility where he receives, or has received, treatment for his low back disability, as well as the specific dates in which he received treatment there.  After acquiring this information, instruct the Veteran to complete a release form authorizing VA to request his private medical records from these above-referenced treatment providers.  

After obtaining the appropriate release of information forms where necessary, procure and associate with the claims folder copies of records of any private treatment that the Veteran may have received for his low back disability.  If any records are not obtained, inform the Veteran and provide him opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record.  

4. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




